Aegean Marine Petroleum Network Inc. 2 Safe Harbor Statement Except for historical information contained herein, the statements in this presentation are forward-looking and made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Forward- looking statements involve known and unknown risks and uncertainties that may cause the actual results in future periods of Aegean Marine Petroleum Network, Inc. to differ materially from forecasted results. Those risks include, among others, changes in customer orders and demand for our products; the liquidity of credit markets; changes in raw material, labor, equipment and transportation costs; pricing actions by the Company and its competitors; changes in law or the uncertainty of the application of law and regulation; the ability to attract and retain management and employees; the inability to successfully execute management strategies with respect to cost containment, production increases or decreases, inventory control, and the integration of acquired businesses, and general changes in economic and financial conditions, residential and non-residential construction and municipal spending. Risks associated with forward-looking statements are more fully described in our filings with the Securities and Exchange Commission. Aegean Marine Petroleum Network Inc. assumes no duty to update its forward-looking statements as of any future date. Non-GAAP Financial Measures Within this presentation, the Company makes reference to certain non-GAAP financial measures, which have directly comparable GAAP financial measures as identified in this presentation. These non-GAAP measures are provided because they are used as standard metrics by the investment community. We believe these measures will assist the investment community in properly assessing the underlying performance of the Company. Disclosure 3 Powering the World… 4 4 Investment Highlights Global network serving 19 markets and over 50 ports worldwide World-class integrated marine fuel logistics chain highlighted by: More than $7 billion in annual sales Over 26 thousand vessels supplied annually delivering approximately 11 million metric tons of marine fuel World’s largest double-hull bunkering fleet totaling over 70 vessels Blue-chip customer base Extensive risk management controls On-site blending facilities Over 1.5 million cubic meters of storage capacity in 11 countries worldwide Strong financial foundation, including more than $940 million in total working capital credit facilities Experienced management team with a solid track record Proven strategy to emerge from current downturn as stronger Company and grow cash flows over the long term Aegean Marine is a global marine fuel logistics company which fuels the maritime shipping industry. 5 Agenda Company Industry Strategy Financial Overview 6 Company 7 Company:Experienced Management Team Peter C. Georgiopoulos Chairman of the Board Chairman of Aegean since IPO (December 2006). Founder and Chairman of General Maritime Founder and Chairman of Genco Shipping and Trading Founder and Chairman of Baltic Trading Ltd E. Nikolas Tavlarios President & Principal Executive Officer President of Aegean since IPO. Former Vice President, General Maritime- directed business development, maintained relationships with major oil companies, and commissioned Portugal office. Former Manager, General Maritime Management (GMM) Hellas. Former Executive Director of Rockefeller Center for Tishman Speyer. Dimitris Melisanidis Head of Corporate Development Head of Corporate Development since January 2005. Founded Aegean in 1995 and acted as CEO until IPO. Spyros Fokas Director, Corporate Secretary & General Counsel Corporate Secretary and General Counsel for Aegean since January 2005 and has acted as Legal Counsel since 1998. Founder of Associated Piraeus Law Offices. Member of Greek Maritime Law Association and Hellenic Society of Maritime Lawyers. Spyros Gianniotis Chief Financial Officer Chief Financial Officer for Aegean since September 2008. Former Assistant General Manager and Head of Shipping at Piraeus Bank, A.E. Former Vice President, Senior Relationship Manager at Citibank N.A. 8 New York Jamaica Gibraltar Fujairah Singapore Pireaus Aegean operated five service centers at IPO… Company:Aegean, December 2006 9 Vancouver Mexico Jamaica Trinidad & Tobago Gibraltar Northern Europe Antwerp Tangiers Piraeus / Patras West Africa Fujairah Singapore Portland Las Palmas Cape Verde Tenerife Aegean has expanded its global network to 19 markets covering more than 50 ports… Company: Aegean Today 10 Global reach Modern double hull fleet Integrated service capability Effective credit controls Tank storage in strategic locations Strong customer relationships Independent supplier of marine lubricants Company:Business Overview Aegean’s integrated supply model includes: Q3 2011 Volume Sold 11 Marketing, Sales and Procurement Physical Operations Working Capital Funding Receive client order Lock in sales price Lock-in purchase price Load bunkering tanker Physical delivery of fuel Pay supplier Receive payment DAY1 1 to 3 4 5 25 35 A Sample Transaction Cycle… Conservative risk management approach focuses on: Synchronized purchasing strategies that match supply and demand to mitigate commodity price risk Conducting transactions with a broad and diverse group of high credit quality customers Company:Conservative Risk Management Approach 12 Aegean’s Sales by Client Sector Approximate percentages. Strong relationships with international shipping companies, leading cruise lines and fuel traders Strong and diverse customer base combined with sophisticated credit management systems mitigate counterparty risk and provide top-line predictability In five years of operation, bad debt expense has totaled approximately $100,000 Company:Diverse, High-Quality Customer Base 13 Industry 14 Global GDP growth of 3.3% and 3.9% respectively in 2012 and 2013 Continued expansion of world seaborne trade and world fleet driving demand for all grades of marine fuel Strong bunker sales volumes in major ports Singapore 5.6% increase over 2010 Rotterdam 2.6% increase over 2010 Fujairah expected 4% increase over 14 IMF “World Economic Outlook - Update” January 2012 Global GDP Growth (Percent; quarter over quarter) Source: Clarksons SIN Source: IMF Estimates 15 Industry:Dynamic Regulatory Landscape MARPOL Annex I - Single-Hull Phase-Out Approximately 850 vessels or in excess of 40% of existing fleet to become obsolete by 2017 Small Tanker (sub-10,000dwt) orderbook of approximately 250 vessels Implied small double-hull tanker supply gap of over 600 vessels MARPOL Annex VI - Emissions Regulation Tightening sulfur limits will drive demand for low sulfur fuel oil and distillate pushing premiums over high-sulfur IFO higher over time Reliable sourcing, strategic positioning to supply ECA bound vessels and segregated tanks for multiple grades of fuel delivery are increasingly valuable differentiators Source: Clarksons SIN 16 Industry: Low-Sulfur Landscape Emission Control Area Potential Future Emission Control Areas Modern fleet featuring segregated tanks allows for sale of multiple fuel grades in a single delivery Significant financial liquidity enables Company to capitalize on this attractive market opportunity as demand for low-sulfur product continues to increase 17 Strategy 18 Strategy Geographic sales mix by entering new markets with attractive growth potential STRENGTHEN GENERATE Significant operating leverage over the long term as sales volumes increase via improved asset utilization CREATE Synergies through integration of services, including onshore storage and marine lubricants EXPAND Global brand recognition MAINTAIN Strong financial foundation 19 Strategy: Expansion into Strategic Locations Start-Up Acquisitions West Africa (Q1 2008) Patras (Q1 2009) Tanger-Med (Q1 2009) Trinidad and Tobago (Q2 2009) Cape Verde (Q1 2011) Panama (Q2 2011) Tenerife (Q2 2011) Northern Europe - Bunkers at Sea (Q4 2007) United Kingdom - Portland (Q4 2007) Vancouver, Montreal, Mexico - ICS (Q3 2008) Amsterdam - Rotterdam - Antwerp - Verbeke (Q1 Las Palmas - (Q2 2010) Geographic Markets 20 AEGEAN FLEET Current On Order Q1 2012 68 1 69 Average Age 12 years Number of Vessels on Charter 5 Modern fleet provides significant commercial advantage Financing for all new builds has been secured at favorable rates reduces overall cost structure and increases equity returns 44% fleet growth CAGR since 2006 IPO increases global footprint and creates considerable operating efficiencies Taken delivery of30 newbuild bunkering vessels Expect one additional vessel in Q1 2012 Note:Assumes no scrapping or sales. ‘On Order Fleet’ includes both vessels and barges. Includes chartered in vessels via Verbeke acquisition Strategy: Modern Fleet Number of Vessels/Barges 21 Strategy: Poised for Growth - Storage Expansion Strategic Benefits of Storage Support core physical supply operations by ensuring availability of product in key markets Strengthen Aegean Marine’s buying power Generate incremental income by leasing excess storage space to third parties Land Based Storage Floating Storage Location Capacity Location Capacity Fujairah - Expected completion 1Q13 500,000 m3 Ghana 70,000 dwt Jamaica - under development 80,000 m3 Gibraltar 80,000 dwt Portland 40,000 m3 Fujairah 70,000 dwt Tanger-Med - Expected commencement 1Q12 218,000 m3 Mediterranean 25,000 dwt Panama 470,000 m3 Amsterdam-Rotterdam-Antwerp 2,500 dwt Las Palmas 65,000 m3 Approximate Total 1,373,000 m3 Approximate Total 247,500 dwt 22 Marine Lubricants Oils used by vessels to reduce friction in engines and machines. Size of Global Market 2mm metric tons Market Dynamics Dominated by the majors Aegean’s Entrance into Market Aegean estimates 128% CAGR Strategy:Marine Lubricants 23 Strategy: Global Brand Recognition Stellar environmental record with no major environmental accidents Strong internal controls and intense focus on safety ensure compliance with international maritime laws Several important certifications from key international agencies ISO 9001 certified for Provision of Procurement Services for Marine Fuel Oils and Lubricants ISO 14001 certified for Environmental Management System TR-8 certified by Lloyds for Quality Management for Bunker Supply Awarded contract from European Maritime Safety Agency in November 2009 Increase oil pollution response capacity in English channel On stand-by through 2013 to provide rapid oil spill recovery services 24 Strategy:Strong Financial Foundation Access to over $1 billion in available credit enables Company to continue to expand its global footprint and increase market share $940 million in working capital credit facilities Over $200 million in supplier credit Significant financial liquidity provides competitive advantage Aegean Marine buys in bulk, effectively strengthening relationships with suppliers and providing access to pricing discounts unavailable to smaller competitors Manage fluctuations in marine fuel prices while competitors are often capital constrained Superior financing terms on newbuild ships reduces Cost of Capital and improves profitability Strong capital structure Net debt of $130 million Fixed asset debt to TTM EBITDA of 4x As of September 30, 2011 25 Recent Results 26 Financial Overview: EBITDA 27 32.8% CAGR Financial Overview: Sales Volumes (mt) 28 Financial Overview: Gross Spread per MT 29 Financial Overview: Fixed Cost per Metric Ton Q3 2011 Operating Income adjusted to exclude one-time loss on sale of vessel 30 Financial Overview: Utilization vs. Fleet Expansion Utilization is measured as volume (in metric tons) delivered per vessel per day. Adjusted figure excludes non-operating (off-hire) days caused by both scheduled and unscheduled maintenance requirements and charter hire days 31 All amounts are in thousands of USD unless otherwise specified. Net Revenues Total Revenues - Cost of Goods Sold - Cargo Transportation Expenses Figures are adjusted to exclude one-time loss on sale of vessel Year-on-Year Comparison 3q10 3q11 YoY % Sales Volumes (MT) (5.4%) Net Revenue 27.8% EBITDA 58.6% Operating Income 41.4% Net Income 15.0% Quarter-on-Quarter Comparison 2q11 3q11 QoQ % Sales Volumes (MT) 3.0% Net Revenue 10.4% EBITDA 18.9% Operating Income 27.2% Net Income 64.3% Financial Overview: Selected Financials 32 Financial Overview: Balance Sheet as of September 30, 2011 Assets Liabilities Cash and cash equivalents Trade payables Trade receivables (net) Short-term debt Inventory Current portion of long-term debt Other current assets Other current liabilities Current Assets Total Current Liabilities Fixed Assets Long-term debt (net) Other non-current assets Other non-current liabilities Equity Total Assets Total Liabilities and Equity Additional Data Net Debt Fixed Asset Debt Fixed Asset Debt excluding Trade Finance and Trade Payables to TTM EBITDA 4.0x 33 33 Investment Highlights Global network serving 19 markets and over 50 ports worldwide World-class integrated marine fuel logistics chain highlighted by: More than $7 billion in annual sales Over 26 thousand vessels supplied annually delivering approximately 11 million metric tons of marine fuel World’s largest double-hull bunkering fleet totaling over 70 vessels Blue-chip customer base Extensive risk management controls On-site blending facilities Over 1.5 million cubic meters of storage capacity in 11 countries worldwide Strong financial foundation, including more than $940 million in total working capital credit facilities Experienced management team with a solid track record Proven strategy to emerge from current downturn as stronger Company and grow cash flows over the long term Aegean Marine is a global marine fuel logistics company which fuels the maritime shipping industry. 34
